EXHIBIT 10.16
2003 LONG-TERM INCENTIVE COMPENSATION PLAN
     1. Purpose. The purpose of this 2003 Long-Term Incentive Compensation Plan
(this “Plan”) is to promote the long-term financial interests and growth of
Ferro Corporation (“Ferro”) and its subsidiary and affiliated companies by:
     (a) Attracting and retaining high-quality executive personnel and
Directors;
     (b) Further motivating such executive personnel and Directors to achieve
Ferro’s long-range performance goals and objectives and thus act in the best
interests of Ferro and its shareholders generally; and
     (c) Aligning the interests of Ferro’s executive personnel and Directors
with those of Ferro’s shareholders by encouraging increased ownership of Ferro
Common Stock, par value $1.00 per share (“Common Stock”), by such executive
personnel and Directors.
     2. Plan Administration. The Compensation & Organization Committee (the
“Committee”) of the Board of Directors (the “Board”) (or such other committee as
the Board may from time to time designate) will administer this Plan. Subject to
any limitations established by the Board, in administering this Plan the
Committee will have conclusive authority:
     (a) To administer this Plan in accordance with its provisions in such a way
as to give effect to economic and competitive conditions, individual situations,
and the evaluation of individual performance and the economic potential and
business plans of various units of Ferro;
     (b) To determine the terms and conditions, not inconsistent with the
provisions of this Plan, of any Award granted under this Plan and prescribe the
form of any agreement or document applicable to any such Award;
     (c) To construe and interpret the provisions of this Plan and all Awards
granted under this Plan; and
     (d) To establish, amend, and rescind rules and regulations for the
administration of this Plan.
The Committee will also have such additional authority as the Board may from
time to time determine to be necessary or desirable in order to further the
purposes of this Plan.
     3. Awards to Executive Personnel. The Committee will select the executive
personnel (“Participants”) who will participate in this Plan and determine the
type(s) and number of award(s) (“Awards”) to be made to each such Participant.
The Committee will determine the terms, conditions and limitations applicable to
each Award. The Committee may, if it so chooses, delegate to Ferro’s Chief
Executive Officer authority to select certain of the Participants (other than
officers of Ferro) and to determine Awards to be granted to such Participants on
such terms as the Committee may specify. Awards may be made singly, in
combination, or in exchange for a previously granted Award and also may be made
in combination or in replacement of, or as alternatives to, grants or rights
under any other employee plan of the Company, including the plan of any acquired
entity.
     4. Types of Awards to Executive Personnel. Under this Plan, the Committee
will have the authority to grant the following types of Awards to executive
personnel of Ferro and its subsidiaries and affiliates:
     (a) Stock Options. The Committee may grant Awards in the form of Stock
Options. Such Stock Options may be either incentive stock options (within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”)) or nonstatutory stock options (not intended to qualify under
Section 422 of the Code). However, incentive stock options may be granted only
to employees of Ferro and subsidiary corporations that are at least 50% owned,
directly or indirectly, by Ferro. The option price of a Stock Option may be not
less than the per share fair market value of the Common Stock on the date of the
grant, as determined by the Committee. Once a Stock Option has been granted, the
option price may not be adjusted or amended, whether directly or indirectly, by
amendment, cancellation, replacement grants or any other means. Such Stock
Options will be exercisable in whole or in such installments and at such times
and upon such terms as the Committee may specify. No stock option, however, may
be exercisable more than ten years after its date of grant. A Participant will
be permitted to pay the exercise price of a Stock Option in cash, with shares of

 



--------------------------------------------------------------------------------



 



Common Stock (including by attestation of Common Stock owned) or by a
combination of cash and Common Stock. The aggregate fair market value
(determined at the time the option is granted) of shares of Common Stock as to
which incentive stock options are exercisable for the first time by a
Participant during any calendar year (under this Plan and any other plan of
Ferro) may not exceed $100,000 (or such other limit as may be fixed by the Code
from time to time).
     (b) Stock Appreciation Rights. The Committee may grant Awards in the form
of Stock Appreciation Rights. Stock Appreciation Rights will entitle a
Participant to receive a payment, in cash or Common Stock, equal to the
appreciation in market value of a stated number of shares of Common Stock from
the price stated in the Award Agreement to the fair market value on the date of
exercise or surrender, on such terms, conditions and restrictions as the
Committee deems appropriate. Once a stock appreciation right has been granted,
the initial share value may not be adjusted or amended, whether directly or
indirectly, by amendment, cancellation, replacement grants or any other means,
so as to increase the value of such Stock Appreciation Right. Stock Appreciation
Rights may be granted either separately or in conjunction with other Awards
granted under this Plan. Any Stock Appreciation Right related to a Stock Option,
however, will be exercisable only to the extent the related Stock Option is
exercisable. Similarly, upon exercise of a Stock Appreciation Right as to some
or all of the shares of Common Stock covered by a related Stock Option, the
related Stock Option will be canceled automatically to the extent of the Stock
Appreciation Right exercised, and such shares of Common Stock shall not be
eligible for subsequent grant. Any Stock Appreciation Right related to a
nonstatutory stock option may be granted at the same time such stock option is
granted or at any subsequent time before exercise or expiration of such stock
option. Any Stock Appreciation Right related to an incentive stock option must
be granted at the same time such incentive stock option is granted.
     (c) Restricted Shares. The Committee may grant Awards in the form of
Restricted Shares. Such Awards may be in such numbers of shares of Common Stock
and at such times as the Committee determines. Such Awards will have such
periods of vesting and forfeiture restrictions as the Committee may determine at
the time of grant, except that no restriction period applicable to Restricted
Shares may be less than 12 months.
     (d) Performance Shares. The Committee may grant Awards in the form of
Performance Shares. Performance Shares will be (i) represented by forfeitable
shares of Common Stock issued at the time of grant of a Performance Share Award
or (ii) phantom Performance Shares. Such Performance Shares will be earned upon
satisfaction of Performance Targets relating to Performance Periods established
by the Committee at the time of a grant. At the end of the applicable
Performance Period, based upon the level of achievement of the Performance
Targets, Performance Shares will be converted into Common Stock, cash, or a
combination of Common Stock and cash, or forfeited. If Performance Shares
initially were represented by forfeitable Common Stock, such Common Stock will
become nonforfeitable or be repurchased by Ferro at the end of the applicable
Performance Period. During the period any Performance Shares are subject to
forfeiture restrictions, the Committee may, in its discretion, grant to the
Participant to whom phantom Performance Shares have been awarded the right to
receive dividend equivalents with respect to such Performance Shares.
     The Committee may establish Performance Targets in terms of any or all of
the following: sales; sales growth; gross margins; operating income; net
earnings; earnings growth; cash flows; market share; total shareholder returns;
returns on equity, net assets, assets employed, or capital employed;
accomplishment of acquisitions, divestitures, or joint ventures (or the success
of an acquisition or joint venture, measured in terms of any of the preceding),
or the attainment of levels of performance of Ferro under one or more of the
measures described above relative to the performance of other businesses, or
various combinations of the foregoing, or changes in any of the foregoing.
Performance Targets applicable to Performance Shares may vary from Award to
Award and from Participant to Participant.
     When determining whether Performance Targets have been attained, the
Committee will have the discretion to make adjustments to take into account
extraordinary or nonrecurring items or events, or unusual nonrecurring gains or
losses identified in Ferro’s financial statements, provided such adjustments are
made in a manner consistent with Section 162(m) of the Code (to the extent
applicable). Awards of Performance Shares made to Participants subject to
Section 162(m) of the Code are intended to qualify under Section 162(m) and the
Committee will interpret the terms of such Awards in a manner consistent with
that intent to the extent appropriate. (The foregoing provisions of this Section
4(d) will also apply to Awards of Restricted Shares made under Section 4(c) to
the extent such Awards of Restricted Shares are subject to the financial
performance of Ferro.)

 



--------------------------------------------------------------------------------



 



     (e) Common Stock Awards. The Committee may grant Awards in the form of
Common Stock or on a basis valued in whole or in part by reference to, or
otherwise based upon, Common Stock. Common Stock Awards will be subject to
conditions established by the Committee and set forth in the applicable Award
Agreement.
     5. Award Agreements. All Awards to executive personnel under this Plan will
be evidenced by a written agreement (an “Award Agreement”) between Ferro and the
Participant containing such terms not inconsistent with this Plan as the
Committee may determine, including such restrictions, conditions, and
requirements as to transferability, continued employment, individual performance
or financial performance of Ferro or a subsidiary or affiliate as the Committee
deems appropriate. Each such Award Agreement will, however, provide that the
Award will be forfeitable if, in the opinion of the Committee, the Participant,
without the written consent of Ferro:
     (a) Directly or indirectly, engages in, or assists or has a material
ownership interest in, or acts as agent, advisor or consultant of, for, or to
any person, firm, partnership, corporation or other entity that is engaged in
the manufacture or sale of any products manufactured or sold by Ferro, or any
subsidiary or affiliate, or any products that are logical extensions, on a
manufacturing or technological basis, of such products;
     (b) Discloses to any person any proprietary or confidential business
information concerning Ferro, its subsidiaries, or affiliates or any of the
officers, Directors, employees, agents, or representatives of Ferro, its
subsidiaries or affiliates, which the Participant obtained or which came to his
or her attention during the course of his or her employment with Ferro;
     (c) Takes any action likely to disparage or have an adverse effect on
Ferro, its subsidiaries, or affiliates or any of the officers, Directors,
employees, agents, or representatives of Ferro, its subsidiaries, or affiliates;
     (d) Induces or attempts to induce any employee of Ferro or any of its
subsidiaries or affiliates to leave the employ of Ferro or such subsidiary or
affiliate or otherwise interferes with the relationship between Ferro or any of
its subsidiaries or affiliates and any of their respective employees, or hires
or assists in the hiring of any person who was an employee of Ferro or any of
its subsidiaries or affiliates, or solicits, diverts or otherwise attempts to
take away any customers, suppliers, or co-venturers of Ferro, any subsidiary or
any affiliate, either on the Participant’s own behalf or on behalf of any other
person or entity; or
     (e) Otherwise performs any act or engages in any activity which in the
opinion of the Committee is inimical to the best interests of Ferro.
     6. Stock Options for Directors. Each year under this Plan, Ferro may grant
Directors who are not employees of Ferro or any of its subsidiaries and
affiliates options to purchase such number of shares of Common Stock as is
recommended by the Committee and approved by the Board. Such Director Stock
Options will be granted on such date as the Committee or the Board determines.
If an individual is elected or appointed Director at least six months before the
expected annual grant date, then his or her first Director Stock Option will
granted as of the date he or she is elected or appointed. No Director Stock
Option will be granted to a Director if his or her normal retirement under a
plan or policy of Ferro will occur within six months after the date a Director
Stock Option otherwise would have been granted. The option exercise price of
Director Stock Options will be the per share fair market value of the Common
Stock on the date of the grant, as determined by the Committee. The terms and
conditions of each Director Stock Option will be contained in a written option
agreement, signed on behalf of Ferro by the Chief Executive Officer, setting
forth the number of shares of Common Stock subject to the option, the option
price to be paid upon exercise, the manner in which the option may be exercised
and the option price may be paid, the term of the option and such other
provisions not inconsistent with this Plan as the Committee may specify.
     7. Shares Subject to this Plan. The shares of Common Stock to be issued
under this Plan may be either authorized but unissued shares or previously
issued shares reacquired by Ferro and held as treasury shares, as the Committee
may from time to time determine. Subject to adjustment as provided in Section 8
below, the number of shares of Common Stock reserved for Awards under this Plan
will equal 3,250,000 shares of Common Stock.
     Any shares of Common Stock issued by Ferro through the assumption or
substitution of outstanding grants previously made by an acquired corporation or
entity shall not reduce the number of shares available for Awards under this
Plan. If any shares of Common Stock subject to any Award granted under this Plan
are forfeited or if such Award otherwise terminates without the issuance of such
shares or payment of other consideration in lieu of such shares, the shares
subject to such

 



--------------------------------------------------------------------------------



 



Award, to the extent of any such forfeiture or nonissuance, shall again be
available for grant under this Plan as if such shares had not been subject to an
Award. As regards Performance Share Awards, each Performance Share will be
considered as a share of Common Stock counted against the maximum number of
shares of Common Stock reserved for Awards under this Plan, whether represented
by forfeitable Common Stock or by phantom Performance Shares, and no shares of
Common Stock shall again be available for grant under this Plan as a result of
any repurchase by Ferro of forfeitable Common Stock or any cash payment in
settlement of Performance Shares.
     Subject to adjustment as provided in Section 8 below:
     (a) A cumulative maximum of 200,000 shares of Common Stock will be
available for issuance with respect to incentive stock options granted under
this Plan;
     (b) A cumulative maximum of 500,000 shares of Common Stock will be
available for issuance with respect to Restricted Shares, Performance Shares,
and Common Stock Awards granted under this Plan;
     (c) A maximum of 300,000 shares of Common Stock will be the subject of
Stock Options (including related Stock Appreciation Rights) granted under this
Plan to any single Participant during any 12-month period;
     (d) The maximum payout to any single Participant under a Performance Share
Award granted during any 12-month period under this Plan will be 100,000 shares
of Common Stock; and
     (e)Awards, other than the grant of Stock Options or Performance Shares,
made under this Plan to any single Participant during any 12-month period may
not exceed a maximum of 100,000 shares of Common Stock.
     8. Adjustments Upon Changes in Capitalization. If the outstanding shares of
Common Stock are changed by reason of any reorganization, recapitalization,
stock split, stock dividend, combination or exchange of shares, merger,
consolidation or any change in the corporate structure or Common Stock of Ferro,
then the maximum aggregate number and class of shares of Common Stock as to
which Awards may be granted under this Plan, the maximums described in Section 7
above, the shares of Common Stock issuable pursuant to then outstanding Awards,
and the option price of outstanding stock options and any related Stock
Appreciation Rights shall be appropriately adjusted by the Committee. If Ferro
makes an extraordinary distribution in respect of Common Stock or effects a pro
rata repurchase of Common Stock, the Committee will consider the economic impact
of the extraordinary distribution or pro rata repurchase on Participants and
make such adjustments as it deems equitable under the circumstances. For
purposes of this Section 8,
     (a) The term “extraordinary distribution” means a dividend or other
distribution of (i) cash, where the aggregate amount of such cash dividend or
distribution together with the amount of all cash dividends and distributions
made during the preceding twelve months, when combined with the aggregate amount
of all pro rata repurchases (for this purpose, including only that portion of
the aggregate purchase price of such pro rata repurchases that is in excess of
the fair market value of the Common Stock repurchased during such 12-month
period), exceeds ten percent of the aggregate fair market value of all shares of
Common Stock outstanding on the record date for determining the shareholders
entitled to receive such extraordinary distribution, or (ii) any shares of
capital stock of Ferro (other than shares of Common Stock), other securities of
Ferro, evidences of indebtedness of Ferro or any other person, or any other
property (including shares of any subsidiary of Ferro), or any combination
thereof; and
     (b) The term “pro rata repurchase” means a purchase of shares of Common
Stock by Ferro or any of its subsidiaries or affiliates, pursuant to any tender
offer or exchange offer subject to section 13(e) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or any successor provision of law, or
pursuant to any other offer available to substantially all holders of Common
Stock other than a purchase of shares of Ferro made in an open market
transaction.
     The determinations of the Committee under this Section 8 shall be final and
binding upon all Participants, in the absence of revision by the Board.
     9. Assignment and Transfer. No Award of a Stock Option or a related Stock
Appreciation Right shall be transferable by a Participant or Director except by
will or the laws of descent and distribution, and Stock Options and Stock
Appreciation Rights may be exercised during a Participant’s or Director’s
lifetime only by the Participant or Director or the Participant’s or

 



--------------------------------------------------------------------------------



 



Director’s guardian or legal representative. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize the transfer of all or a portion of
a Stock Option and related Stock Appreciation Right (other than an incentive
stock option) to:
     (a) A Participant’s or Director’s spouse, children, grandchildren, parents,
siblings and other family members approved by the Committee (collectively,
“Family Members”);
     (b) Trust(s) for the exclusive benefit of such Participant, Director, or
Family Members; or
     (c) Partnerships or limited liability companies in which such Participant,
Director, or Family Members are at all times the only partners or members.
Any transfer to or for the benefit of Family Members permitted under this Plan
may be made subject to such conditions or limitations as the Committee may
establish to ensure compliance under the Federal securities laws, or for other
purposes. Subject to the terms of the Award, a transferee-Family Member may
exercise a Stock Option and/or related Stock Appreciation Right during or after
the Participant’s or Director’s lifetime.
     The rights and interests of a Participant or Director with respect to any
Award made under this Plan other than Stock Options and related Stock
Appreciation Rights may not be assigned, encumbered or transferred except, in
the event of the death of a Participant or Director, by will or the laws of
descent and distribution; PROVIDED, HOWEVER, that the Board is specifically
authorized to permit assignment, encumbrance, and transfer of any such other
Award if and to the extent it, in its sole discretion, determines that such
assignment, encumbrance or transfer would not produce adverse consequences under
tax or securities laws.
     10. Change of Control. Except as the Board may expressly provide otherwise,
in the event of a Change of Control:
     (a) All Stock Options (including Director Stock Options) and Stock
Appreciation Rights then outstanding shall become fully exercisable as of the
date of the Change of Control;
     (b) All restrictions and conditions with respect to all Awards of
Restricted Shares then outstanding shall be deemed fully released or satisfied
as of the date of the Change of Control, except as set forth in paragraph
(d) below;
     (c) All previously established Performance Targets necessary to achieve
100% of a Participant’s specified award level for Performance Shares shall be
deemed to have been met as of the date of the Change of Control; and
     (d) If the Change of Control occurs during a restriction period applicable
to an Award of Restricted Shares or during a Performance Period applicable to a
Performance Share Award, then Participants will be entitled to receive a prorata
proportion of the Award that would have been distributed to them at the end of
the applicable restriction period or Performance Period, based upon the portion
of the applicable restriction period or Performance Period during which the
Participant’s employment continued.
In lieu of distributing shares of Common Stock in settlement of an Award of
Restricted Shares or Performance Shares in connection with a Change of Control,
Ferro may make payment to Participants in cash based on the fair market value of
the Common Stock that would have been issued under the applicable Award, which
fair market value for this purpose shall be the higher of (i) the closing price
on the New York Stock Exchange for the Common Stock on the date of such Change
of Control or (ii) the highest price per share of Common Stock actually paid in
connection with such Change of Control.
     For purposes of this Section 10, the term “Change of Control” means a
change of control of Ferro of a nature that would be required to be reported
(assuming such event has not been previously reported) in response to Item 6
(e) of Schedule 14A of Regulation 14A (or any successor provision) promulgated
under the Exchange Act; provided that, without limitation, a Change of Control
shall be deemed to have occurred at such time as (i) any “person” (within the
meaning of section 14(d) of the Exchange Act) is or becomes the beneficial
owner, directly or indirectly, of securities of Ferro representing 50% or more
of the combined voting power of Ferro’s then outstanding securities, (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board cease for any reason to constitute at least a
majority of the Board unless the election, or the nomination for election, by
Ferro’s shareholders of each new Director was approved by a vote of at least
two-thirds of the Directors then still in office who were Directors at the
beginning of the period (iii) a merger or consolidation of Ferro occurs, other
than a merger or consolidation that would result in Ferro’s shareholders holding

 



--------------------------------------------------------------------------------



 



securities that represent immediately after the merger or consolidation more
than fifty percent (50%) of the voting securities of either Ferro or the other
entity that survives such merger or consolidation (or the parent of such entity)
or (iv) Ferro sells or otherwise disposes of all or substantially all of Ferro’s
assets to an entity that is not controlled by Ferro or its shareholders;
provided, however, that no Change of Control shall be deemed to occur solely as
a result of the acquisition of any securities of Ferro by a trust exempt from
tax under Section 501(a) of the Code that is formed for the purpose of providing
retirement or other benefits to employees of Ferro, any subsidiary or any
affiliate.
     11. Employee Rights Under this Plan. No employee or other person shall have
any claim or right to be granted any Award under this Plan. Neither this Plan
nor any action taken under this Plan shall be construed as giving any employee
any right to be retained in the employ of Ferro or any subsidiary or affiliate.
     12. Settlement by Subsidiaries and Affiliates. Settlement of Awards held by
employees of subsidiaries or affiliates shall be made by and at the expense of
such subsidiary or affiliate. Ferro either will sell or contribute, in its sole
discretion, to the subsidiary or affiliate, the number of shares needed to
settle any Award that is granted under this Plan. In addition, with respect to
Participants who are foreign nationals or employed outside the United States, or
both, the Committee may cause Ferro or a subsidiary or affiliate to adopt such
rules and regulations, policies, sub-plans or the like as may, in the judgment
of the Committee, be necessary or advisable in order to effectuate the purposes
of this Plan.
     13. Amendment or Termination. Ferro, by action of its Board, reserves the
right to amend, modify or terminate this Plan at any time and, by action of the
Committee with the consent of the Participant or Director, to amend, modify or
terminate any outstanding Award Agreement, except to the extent, if any, that
further shareholder approval is required pursuant to any applicable law,
regulation or rule, including any rule relating to the listing on a national
securities exchange of Ferro Common Stock, and except with respect to any
adjustment or amendment affecting the value of a Stock Option or Stock
Appreciation Right not permitted under paragraph 4(a) or 4(b) above.
     14. Effective Date and Term of Plan. This Plan is adopted by the Board as
of January 1, 2003, subject to approval by Ferro shareholders at the 2003 annual
meeting of shareholders. No Awards shall be made under this Plan after
December 31, 2012, provided that any Awards outstanding on such date shall not
be affected and shall continue in accordance with their terms.
     15. Status of Grants Under Prior Plans. Following approval of this Plan by
the shareholders of Ferro, no further grants of stock options or stock
appreciation rights shall be made under Ferro’s Employee Stock Option Plan and
no further grants of performance shares shall be made under Ferro’s 1997
Performance Share Plan, provided that any outstanding stock options, stock
appreciation rights, and performance shares under such prior plans shall not be
affected by shareholder approval of this Plan and shall continue in accordance
with their terms.

 